
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.9



AFFYMAX, INC.
2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

        Affymax, Inc. (the "Company"), pursuant to Section 6(b) of the Company's
2006 Equity Incentive Plan (the "Plan"), hereby awards to Participant a
Restricted Stock Unit Award covering the number of shares of the Company's
Common Stock set forth below (the "Award"). This Award will be evidenced by a
Restricted Stock Unit Award Agreement (the "Agreement"). This Award is subject
to all of the terms and conditions as set forth herein and in the applicable
Agreement and the Plan, both of which are incorporated herein in their entirety.

Participant:  

--------------------------------------------------------------------------------


Date of Grant:
 


--------------------------------------------------------------------------------


Number of Shares of Common Stock Subject to Award:
 


--------------------------------------------------------------------------------


Consideration:
 


--------------------------------------------------------------------------------


Vesting Schedule:
 
The Common Stock subject to this Award shall vest in accordance with the
following schedule, provided that (i) vesting shall cease on the termination of
Participant's Continuous Service and (ii) if the following schedule otherwise
would result in the vesting of any fractional shares, the whole share
attributable to such fractional shares shall instead vest on the final vesting
date:
 
 
One-third (1/3rd) of the Common Stock subject to this Award shall vest on
                                    ,                                     ,
and                                    (or if such date is not a business day,
on the first business day thereafter).

        Additional Terms/Acknowledgements:    The undersigned acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Award
Grant Notice, the Restricted Stock Unit Award Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Restricted
Stock Unit Award Grant Notice, the Restricted Stock Unit Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the acquisition of shares of Common Stock of the Company and supersede
all prior oral and written agreements on that subject with the exception of
(i) Awards previously granted and delivered to Participant under the Plan, and
(ii) the following agreements only:

OTHER AGREEMENTS:  

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


AFFYMAX, INC.
 
PARTICIPANT:
By:

--------------------------------------------------------------------------------


 
      

--------------------------------------------------------------------------------

Signature   Signature
Title:

--------------------------------------------------------------------------------


 
Date:

--------------------------------------------------------------------------------


Date:

--------------------------------------------------------------------------------


 
 

        ATTACHMENT:    Restricted Stock Unit Award Agreement and the Company's
2006 Equity Incentive Plan

--------------------------------------------------------------------------------




AFFYMAX, INC.
2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

        Pursuant to the Restricted Stock Unit Award Grant Notice ("Grant
Notice") and this Restricted Stock Unit Award Agreement ("Agreement"),
Affymax, Inc. (the "Company") has awarded you a Restricted Stock Unit Award
pursuant to Section 6(b) of the Company's 2006 Equity Incentive Plan (the
"Plan") for the number of shares of the Company's common stock ("Common Stock")
indicated in the Grant Notice (collectively, the "Award"). Capitalized terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

        The details of your Award are as follows.

        1.    DISTRIBUTION OF SHARES OF COMMON STOCK.    The Company will
deliver to you a number of shares of Common Stock equal to the number of vested
whole shares of Common Stock subject to your Award on the vesting date or dates
provided in your Grant Notice. Notwithstanding the foregoing, in the event that
the Company determines that you are subject to its policy regarding insider
trading of the Company's stock and any shares of Common Stock subject to your
Award are scheduled to be delivered on a day (the "Original Distribution Date")
that does not occur during an open "window period" applicable to you, as
determined by the Company in accordance with such policy, then such shares shall
not be delivered on such Original Distribution Date and shall instead be
delivered as soon as practicable within the next open "window period" applicable
to you pursuant to such policy; provided, however, that in no event shall the
delivery of the shares be delayed pursuant to this provision beyond the later
of: (a) December 31st of the same calendar year of the Original Distribution
Date, or (b) the 15th day of the third calendar month following the Original
Distribution Date.

        2.    CONSIDERATION.    The Common Stock delivered to you pursuant to
Section 1 of this Agreement shall be deemed paid, in whole or in part, in
consideration of your services to the Company in the amounts and to the extent
required by law.

        3.    VESTING.    Subject to the limitations contained herein, your
Award will vest as provided in the Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service. If your Award fails to
vest as provided in the Grant Notice, then your Award will terminate and no
shares of Common Stock will be delivered to you.

        4.    NUMBER OF SHARES.    The number of shares of Common Stock subject
to your Award may be adjusted from time to time for Capitalization Adjustments,
as provided in the Plan.

        5.    ADDITIONAL RESTRICTIONS OR CONDITIONS TO ISSUANCE AND DELIVERY OF
SHARES.    Notwithstanding any other provision of this Agreement or the Plan,
the Company will not be obligated to issue or deliver any shares of Common Stock
pursuant to this Agreement (i) until all additional restrictions or conditions
to the Award have been satisfied or removed, (ii) until, in the opinion of
counsel to the Company, all applicable federal and state laws and regulations
have been complied with, (iii) if the outstanding Common Stock is at the time
listed on any stock exchange or included for quotation on an inter-dealer
system, until the shares to be delivered have been listed or included or
authorized to be listed or included on such exchange or system upon official
notice of notice of issuance, (iv) if it might cause the Company to issue or
sell more shares of Common Stock than the Company is then legally entitled to
issue or sell, and (v) until all other legal matters in connection with the
issuance and delivery of such shares have been approved by counsel to the
Company.

        6.    EXECUTION OF DOCUMENTS.    You hereby acknowledge and agree that
the manner selected by the Company by which you indicate your consent to your
Grant Notice is also deemed to be your execution of your Grant Notice and of
this Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any

2

--------------------------------------------------------------------------------



documents to be executed in the future in connection with your Award. This
Agreement shall be deemed to be signed by the Company and you upon the
respective signing by the Company and you of the Grant Notice to which it is
attached.

        7.    COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE
CODE.    Notwithstanding anything to the contrary set forth herein, the Company
may amend this Agreement and your Award at any time and in any and all respects
without your consent as the Company may, in its sole discretion, deem
appropriate in order to comply with the requirements of the Treasury Department
regulations and other guidance governing Section 409A of the Code. The Company
will notify you of any such changes made to this Agreement and your Award.

        8.    SECURITIES LAW COMPLIANCE.    You may not be issued any shares of
Common Stock under your Award unless the shares are either (i) then registered
under the Securities Act or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Your
Award must also comply with other applicable laws and regulations governing the
Award, and you shall not receive such shares if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

        9.    NON-TRANSFERABILITY.    Your Award is not transferable, except by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
by delivering written notice to the Company, in a form satisfactory to the
Company, you may designate a third party who, in the event of your death, will
thereafter be entitled to receive any distribution of shares of Common Stock
pursuant to Section 1 of this Agreement.

        10.    AWARD NOT A SERVICE CONTRACT.    Your Award is not an employment
or service contract, and nothing in your Award will be deemed to create in any
way whatsoever any obligation on your part to continue in the service of the
Company or an Affiliate, or on the part of the Company or an Affiliate to
continue such service. In addition, nothing in your Award will obligate the
Company or an Affiliate, their respective stockholders, boards of directors or
employees to continue any relationship that you might have as an employee of the
Company or an Affiliate.

        11.    UNSECURED OBLIGATION.    Your Award is unfunded, and as a holder
of a vested Restricted Stock Unit, you will be considered an unsecured creditor
of the Company with respect to the Company's obligation, if any, to issue shares
of Common Stock pursuant to this Agreement. You will not have voting or any
other rights as a stockholder of the Company with respect to the shares of
Common Stock subject to your Award until such shares of Common Stock are issued
to you pursuant to Section 1 of this Agreement. Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Company. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
will create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.

        12.    WITHHOLDING OBLIGATIONS.    

        (a)   At the time you receive a distribution of shares of Common Stock
pursuant to your Award, you agree to make adequate provision for any sums
required to satisfy the Federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award. You may elect to satisfy such tax withholding obligations by
(i) tendering a cash payment or check to the Company or Affiliate, or
(ii) entering into an arrangement with your broker which results in your broker
remitting a cash payment or check to the Company or Affiliate on your behalf
from the sales proceeds of shares of Common Stock.

        (b)   Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company will have no obligation to issue a
certificate for such shares of Common Stock.

        13.    NOTICES.    All notices with respect to the Plan shall be in
writing and shall be hand delivered or sent by first class mail or reputable
overnight delivery service, expenses prepaid. Notice may also be

3

--------------------------------------------------------------------------------




given by electronic mail or facsimile and shall be effective on the date
transmitted if confirmed within 24 hours thereafter by a signed original sent in
a manner provided in the preceding sentence. Notices to the Company or the Board
shall be delivered or sent to the Company's headquarters, to the attention of
its Chief Financial Officer. Notices to any Participant or holder of shares of
Common Stock issued pursuant to an Award shall be sufficient if delivered or
sent to such person's address as it appears in the regular records of the
Company or its transfer agent.

        14.    HEADINGS.    The headings of the Sections in this Agreement are
inserted for convenience only and will not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

        15.    AMENDMENT.    Nothing in this Agreement shall restrict the
Company's ability to exercise its discretionary authority pursuant to Section 2
of the Plan; provided, however, that no such action may, without your consent,
adversely affect your rights under your Award and this Agreement.
Notwithstanding the foregoing, the Company may amend this Agreement and your
Award without your consent as provided in Section 7 of this Agreement. Without
limiting the foregoing, the Board (or appropriate committee thereof) reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
grant as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
will be applicable only to rights relating to that portion of the Award which is
then subject to restrictions as provided herein.

        16.    MISCELLANEOUS.    

        (a)   The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company's successors and assigns.

        (b)   You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

        (c)   You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

        (d)   This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

        (e)   All obligations of the Company under the Plan and this Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

        17.    GOVERNING PLAN DOCUMENT.    Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan will control; provided, however,
that Section 1 of this Agreement will govern the timing of any distribution of
shares of Common Stock under your Award. The Board (or appropriate committee
thereof) will have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation, and application of the
Plan as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Board (or
appropriate committee thereof) will be final and binding upon you, the Company,
and all other interested persons. No member of the Board (or appropriate
committee thereof) will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

4

--------------------------------------------------------------------------------



        18.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.    The value of the Award
subject to this Agreement will not be included as compensation, earnings,
salaries, or other similar terms used when calculating the employee's benefits
under any employee benefit plan sponsored by the Company or any Affiliate except
as such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any of the Company's or any Affiliate's
employee benefit plans.

        19.    CHOICE OF LAW.    The interpretation, performance and enforcement
of this Agreement will be governed by the law of the state of California without
regard to such state's conflicts of laws rules.

        SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining law

5

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.9



AFFYMAX, INC. 2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
AFFYMAX, INC. 2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
